ORDER DISMISSING APPEAL
The appeal in the above-entitled case having been reviewed on this 24th day of February, 1981, the Court finds:
1. The appellant. failed to perfect the appeal by failing to adhere to Rule 6(a), Rules of Appellate Procedure, which specifically requires service to appellees' counsel either by mandatory personal delivery service or by certified mail service.
2. Appellee faded to answer the appeal since no personal service or mad service was effected upon counsel.
3. The request for a trial de novo would not be advantagous to any of the parties due to the reason the issues were wed exhausted in several administrative hearings and court hearing.
The appedant's reasons for appeal raise new issues for the Court of Appeals to decide, and these issues were not raised before the Grazing Committee, the Central Grazing Committee and the District Court. Therefore, the Court of Appeals cannot review the issues.
THEREFORE, the appeal in the entitled matter is denied and the Shiprock District order entered on the 1st day of October, 1979, by the Honorable Perry Garnenez, is AFFIRMED.